 



Exhibit 10.50
AMENDMENT TO PURCHASE AND SALE AGREEMENT
     THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made as
of January 9, 2008 by and between SPIEGEL ACCEPTANCE CORPORATION, a Delaware
corporation with an office and principal place of business c/o Eddie Bauer
Holdings, Inc. at 10401 NE 8th Street, Suite 500, Bellevue, Washington 98004
(“Seller”), and eCAST SETTLEMENT CORPORATION, a Delaware corporation with an
office and principal place of business at 383 Madison Avenue, New York, New York
10179 (“Buyer”).
     W I T N E S S E T H:
     WHEREAS, Seller and Buyer entered into a certain Purchase and Sale
Agreement on December 5, 2007 (the “Sale Agreement”), pursuant to which Seller
transferred to Buyer and Buyer accepted from Seller title to the Other Accounts
which Seller was to identify at Closing;
     WHEREAS, Buyer did not receive such information until after Closing;
     WHEREAS, Buyer has agreed to retain title to the Other Accounts pursuant to
the terms and conditions contained herein; and
     WHEREAS, the Sale Agreement may be amended only in a written agreement
executed by both parties thereto.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:
     1. All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Sale Agreement.
     2. Buyer hereby reaffirms that Buyer acquired from Seller, effective as of
the Closing Date, all of Seller’s right, title and interest in the Other
Accounts.
     3. Notwithstanding anything contrary in the Agreement, it is agreed that
all representations and warranties contained in Article VIII shall apply to the
Other Accounts, except for Section 8.5, which is hereby amended and restated as
follows:

     Section 8.5   Compliance with Law. The Other Accounts have been originated,
serviced and collected in accordance with all applicable laws.

     4. Section 9.2 Agreement hereby is amended by deleting “or” after clause
(iii), deleting the period at the end of clause (iv) and inserting in lieu
thereof a semicolon and “or”, and adding the following new clause
(v) immediately thereafter:
          “(v) any claim arising under or with respect to the Other Accounts
from any act or omission of Seller occurring prior to Closing.”

 



--------------------------------------------------------------------------------



 



     5. Except as amended hereby, the terms and provisions of the Sale Agreement
remain unmodified and in full force and effect and are hereby in all respects
ratified and confirmed. All references to the Sale Agreement in any other
document executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Sale
Agreement as amended by this Amendment, unless the context expressly requires
otherwise.
     6. This Amendment (i) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and (ii) shall be
governed by the laws of the State of New York.
     7. This Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of such counterparts together shall
constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be
executed and delivered in its name by a duly authorized officer or
representative.

                  SELLER:    
 
                SPIEGEL ACCEPTANCE CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ Marvin E. Toland    
 
           
 
  Name:   Marvin E. Toland    
 
  Title:   President    

                  BUYER:    
 
                eCAST SETTLEMENT CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy E. Stapleford    
 
           
 
  Name:   Timothy E. Stapleford    
 
  Title:   President    

 